Citation Nr: 1210937	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  08-38 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for recurrent symptoms of chest pain, shortness of breath and dyspnea including potential etiologies of underlying respiratory disorder and/or obesity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to October 1988, after which he was placed on the Temporary Disabled Retirement List (TDRL) until September 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board video conference hearing in August 2009.  A transcript of the hearing is associated with the Veteran's claims folder.  The Board previously reopened and remanded this issue for further development in November 2009.

Further, the issue on appeal previously included an acquired psychiatric disability as a possible etiology.  However, a subsequent rating decision in June 2011 granted service connection for major depressive disorder and anxiety.  Thus, as this was a full grant of the benefit sought with respect to this disability, the issue on appeal has been recharacterized as this matter is no longer in appellate status. 

A June 2011 statement by the Appeals Management Center indicated that there was an inferred issue of entitlement to a total disability rating based on individual unemployability (TDIU) and, in turn, this issue should be properly adjudicated by the Agency of Original Jurisdiction (AOJ).  However, it does not appear that this issue has been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDING OF FACT

Restrictive lung disease with dyspnea and other respiratory symptoms manifested during active duty service, to include as proximately due to service-connected disabilities.


CONCLUSION OF LAW

Restrictive lung disease with dyspnea and other respiratory symptoms were incurred in the Veteran's active duty service, to include as secondary to service-connected disabilities.  38 U.S.C.A.  §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for recurrent symptoms of chest pain, shortness of breath and dyspnea including potential etiologies of underlying respiratory disorder and/or obesity.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sarcoidosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Service connection is also warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board also notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The amended version essentially provides that VA will not concede aggravation of a nonservice-connected disease or injury by a service-connected disease or injury unless the baseline level of severity is established by medical evidence.  The regulation further sets out the procedure for determining the extent of any aggravation.  

Service treatment records showed an October 1979 chest x-ray essentially showed bronchitis and pneumonitis, right middle lobe.  Subsequent treatment records continued to show treatment for numerous upper respiratory infections.  However, a March 1983 periodic service examination showed that the lungs and chest were evaluated as clinically normal.  A chest x-ray showed no significant abnormality.  An EKG was also normal.  In his contemporaneous medical history, the Veteran expressly denied asthma, shortness of breath or pain or pressure in chest.  However, in July 1986, the Veteran presented complaining of difficulty breathing (shortness of breath) for three weeks.  It was noted that the Veteran had bilateral wheezing, which was reactive to inhaler.  The assessment was reactive airway disease and an inhaler was prescribed.  Nevertheless, a November 1987 chest x-ray was normal.  Further, a January 1988 service examination for Medical Evaluation Board purposes showed that the lungs and chest were clinically evaluated as normal.  However, in his contemporaneous medical history, the Veteran reported experiencing shortness of breath, but he denied asthma.  In October 1988, the Veteran was placed on the temporary disability retirement list (TDRL).   

The Veteran filed an initial service connection claim in November 1988 for breathing difficulties.  He was afforded a VA examination in January 1989.  The Veteran reported experience shortness of breath in 1983 while stationed in Germany and was told it was probably acquired asthma and was treated with inhalers.  He also described nasal congestion.  The examiner diagnosed probably allergic or irritant rhinitis with possible history of asthma, possibly secondary to environmental irritants.  No further etiological opinion was given.  

While on TDRL, in January 1989, the Veteran reported to the emergency room with chest pain.  However, a chest x-ray was normal.  Further, in June 1990, the Veteran was referred to pulmonary for evaluation of the Veteran's overall condition for purposes of a Medical Evaluation Board.  A June 1990 x-ray was negative.  However, although some of the treatment notes are unclear, it appears that the impression was restrictive ventilatory impairment and history of exercise induced bronchospasm.  Pulmonary Function Tests (PFTs) suggested restrictive lung disease.  The Veteran underwent a fiberoptic bronchoscopy in September 1990.  It was noted that the right upper lung only had two bronchi as opposed to the usual three, specimen was taken, otherwise unremarkable procedure.  Another September 1990 tissue examination of a bronchoalveolar lavage showed that the CD4/CD8 ratio was increased consistent with sarcoidosis.  However, that same month, a lung biopsy done at Madigan Army Medical Center showed a single nodular infiltrate of lymphocytes with an associated cluster of histiocytes that approached a microscopic granuloma.  However, the lesion was not sufficient to warrant a diagnosis of sarcoidosis.  A follow up December 1990 chest x-ray was normal.  

In an October 1993 rating decision, the RO denied service connection for lung disease.  The Veteran filed a claim for sarcoidosis in July 2002.  He was afforded a VA examination in August 2002.  The claims file was not available.  The Veteran reported being diagnosed with asthma while in Germany.  Subsequently, he was diagnosed with sarcoidosis while on TDRL, but was never treated.  Based on the Veteran's history, the assessment was previous diagnosis of bronchoscopic biopsy-proven sarcoidosis without treatment and possible asthmatic component frequently associated with sarcoidosis.  A chest x-ray and pulmonary function studies were ordered.  The PFT indicated a mild restrictive defect.  The chest x-ray showed that the heart was normal and lungs were essentially clear.  There was no evidence of interstitial lung disease, or of mediastinal or hilar adenopathy to suggest sarcoidosis.  
 
Follow up VA treatment records showed that June 2006 and July 2006 chest x-rays indicated that there was a minimal bibasilar thickening suggesting either minimal pneumonitis and/or minor discoid atelectasis.  An August 2006 x-ray showed stable chest with no active disease, early chronic obstructive pulmonary disease (COPD) with no evidence of hilar or mediastinal adenopathy.  A contemporaneous PFT showed mild to moderate restrictive lung disease and indicated that obesity may cause restrictive disease, but clinical correlation was advised to exclude other causes.  A follow up September 2006 x-ray was essentially the same, but showed minimal interstitial fibrotic involvement of the left lower lobe.  February 2007 VA treatment records showed that the Veteran was put on oxygen due to significant desaturation on walking.  The Veteran reported a history of sarcoidosis.  The impression was restrictive disease with exertional shortness of breath and desaturation with possible sarcoidosis, but cause of exercise desaturation was not clear.  An addendum indicated that there was no tissue diagnosis of sarcoidosis that could be confirmed.  The Veteran did not want to undergo another lung biopsy.  A Gallium scan was recommended.  A March 2007 EKG indicated restrictive lung disease, possible pulmonary hypertension.  An April 2007 Gallium scan to evaluate pulmonary sarcoidosis was essentially normal with no evidence of mediastinal or pulmonary activity.  A May 2007 x-ray showed early COPD.  Another May 2007 PFT showed mild restrictive lung disease, but clinical correlation was again advised to assess the cause.  A June 2007 CT of the abdomen showed stable parenchymal densities in the left lung base.  

The Veteran was afforded another VA examination in September 2008.  The claims file was reviewed.  The examiner observed that the Veteran remained adamant that he had sarcoidosis and it was very difficult to obtain objective history from him because he was so focused on this diagnosis.  However, the Veteran did report experiencing shortness of breath with minimal exertion, but soon becoming constantly dyspneic.  He went to the doctor in 1986 and was told that he had asthma and prescribed inhalers.  He has continued to experience shortness of breath ever since.  He then went on to describe his current symptoms indicating that he had constant chest pressure and got more shortness of breath when he was stressed or with minimal exertion.  The examiner summarized the Veteran's service and TDRL records.  She said that the Veteran recalled being told by a doctor in 1990 that he had sarcoidosis.  However, there was no medical record documenting that meeting, no testing since 1990 for diagnostic of sarcoid and the Veteran had never been treated for sarcoid.  The examiner observed that the Veteran was started on home oxygen in February 2007 for interstitial lung disease.  She also noted a June 2007 CT scan, which showed a nodular density in the left lung base that was unchanged from a previous study.  A contemporaneous treatment record noted that his PFTs showed mild restrictive defect.  The treatment record also noted that the Veteran had a diagnosis of sarcoid disease by biopsy done at Madigan.  

After examining the Veteran and extensively reviewing the evidence of record, including a September 2008 chest x-ray, which showed an increase in lung markings with no focal infiltrates, effusions or pneumothoraces, and a September 2008 PFT, which showed mild restrictive defect and mild reduction in DLCO (that could be consistent with biopsy proven sarcoid disease), the examiner diagnosed mild restrictive lung disease.  In her findings, she clearly noted that there has been no chest x-rays or CT findings of the classic hilar adenopathy or granulomas found in sarcoid.  The examiner determined that the Veteran did not meet the diagnostic criteria for sarcoid or any specific interstitial lung disease.  The Veteran's conditions had not progressed in a typical manner.  The Veteran did have an abdominal obesity factor contributing to the pulmonary restriction, unrelated to any process in the lungs, but there was a mild process in the lungs as well.  

After reviewing pertinent medical literature, the examiner concluded that the Veteran did not have a definitive diagnosis of sarcoidosis.  There was some objective evidence of very mild restrictive lung disease, which was usually asymptomatic and did not account for the Veteran's complaints of severe dyspnea or chest pain.  His slight decrease in oxygen saturation might relate to the mild restrictive lung disease, but was rarely symptomatic if present.  The Veteran's disabling condition was due to deconditioning, obesity and somatic disorder with functional quality.  There may also be additional mental health diagnoses for some of his symptoms, which were beyond the scope of the examination.  Nevertheless, although the examiner determined that a disabling pulmonary condition did not exist, she opined that the Veteran mild restrictive lung disease was at least as likely as not caused by or a result of the same type of abnormality seen on chest x-ray and PFTs in 1990.  It was observed that he was on TDRL after 1988 until he was formally discharged in 1993.  She indicated that the chest tightness symptoms in 1985 and 1986 were unrelated to the current mild restrictive pulmonary disease.  Whatever somatic disorder lead to his complaints in 1985 and 1986 may be the same disorder related to current symptoms of chest pressure and dyspnea, but that was from a mental health condition, not a respiratory condition.  

The examiner continued that sarcoidosis was a granulomatous disease like tuberculosis (TB) and sarcoidosis is one of the things that may cause granulomas when TB has been thoroughly ruled out.  There was never a major effort to rule-out TB because he never had evidence of granulomatous on chest x-rays or CT scans.  He did have some abnormal findings consisted with mild restrictive lung disorder, although the examiner could not provide the etiology of this findings.  It was observed that because the 1990 biopsy was non-specific, it did not help with underlying etiology.  The examiner again noted that multiple attempts to divert the Veteran from being so adamant that all of his symptoms were due to sarcoidosis were unsuccessful, which caused his history to be unreliable.  The Veteran's shortness of breath could not be explained by mild restrictive lung disease because majority of people in whom such findings were present were asymptomatic.  The symptoms the Veteran described beginning in 1986 and continuing since then have a more supratentorial and functional qualities than would be referable to a restrictive lung disease.  The Veteran also did not meet the diagnostic criteria for asthma since he denied episodic respiratory problems, improvement with bronchodilator and wheezing and only been noted on one exam in 1986.  Further, PFTs never showed that an obstructive component, which would have been present during an asthma attack, was present.    

In statements of record and at the Board hearing, the Veteran has asserted that he was diagnosed with asthma while stationed in Germany around 1986 and prescribed an inhaler.  However, he had actually been misdiagnosed and was subsequently told while on TDRL that he had sarcoidosis.  At the Board hearing, he testified that he was on oxygen for the last two years.  He essentially reported that he had experienced the same respiratory systems since service.  

The Board remanded this case in November 2009 in order to obtain additional VA treatment records and afford the Veteran a VA psychiatric examination given that the September 2008 VA examiner indicated that the Veteran's shortness of breath may be attributable to a psychiatric disorder.

The Veteran was afforded a VA psychiatric examination in May 2010.  The claims file was reviewed.  After examining the Veteran, the examiner diagnosed major depressive disorder and anxiety secondary to a general medical condition of arthritis, knee condition and vertebral fracture.  The examiner opined that it was more likely than not that the Veteran's current anxiety and depressive symptoms were related to the general medical conditions for which he was already service-connected.  His symptoms were further exacerbated by his breathing problems, which are, at this point, deemed to be related to sarcoidosis.  There has been a historical controversy of whether it was asthma or sarcoidosis.  However, separating from the controversy, the Veteran clearly has a lot of anxiety related to his oxygen dependence and the physical limitations of such.  If sarcoidosis is service-connected, then it is more likely than not that his anxiety and depression were also equally related to it.  

The Veteran was afforded another VA psychiatric examination in February 2011.  The claims file was reviewed.  The examiner indicated that it was beyond the scope of her practice to determine whether the Veteran had sarcoidosis.  Regardless, he did appear to have an anxiety disorder and anxiety symptoms are known to include heart pounding and difficulty breathing.  Based on Veteran's self-report that his anxiety began in service and evidence from records of shortness of breath, it is at least as likely as not that his anxiety symptoms including shortness of breath, dyspnea and chest tightness began in service.  In addition, the Veteran has developed a major depressive disorder in response to the difficulty in coping with the physical pain and breathing difficulties.  The depression has developed gradually over the years in response to the frustration he felt about his limited functioning, including chronic pain and difficulty breathing. 

In April 2011, a medical opinion was prepared in order to determine whether the Veteran had a current diagnosis of sarcoidosis.  The Veteran's claims file and treatment records were reviewed.  After summarizing the Veteran's treatment, the examiner diagnosed musculoskeletal problems; obesity; hypertension; mild pulmonary hypertension and right ventricular hypertrophy; diabetes mellitus, possible peripheral neuropathy secondary to diabetes mellitus; restrictive lung disease, which has been present since the 1990s; mediastinal adenopathy; anxiety and depression; and dyspnea.  The examiner determined that sarcoidosis was a diagnosis of exclusion and there were no definite criteria for a diagnosis at this time.  The etiology of restriction of the lung can be caused by weight, skin, musculature, rib cage, and underlying diseases of the lung.  The exact etiology in the Veteran's case was not clear.  The diagnosis specifically to interstitial lung disease had not been made.  Clearly, the Veteran's weight could be the cause.  If he had some injury in the past, there could be some underlying lung disease that could cause some mild parenchymal scarring that leads to restriction.  Some of the Veteran's motor vehicle accidents and peripheral neuropathy could affect his neuromuscular function such that he might not be able to take a deep enough breath to expand his lungs.  The examiner had reviewed the CT scans and clearly determined that there was not a significant amount of parenchymal lung disease. There was no diffuse interstitial lung disease. Further, the examiner could see no changes on chest x-ray and CT that would be diagnostic or highly suggestive of sarcoidosis.  Further, the presence of mediastinal adenopathy did not document sarcoidosis.  There have been no changes over the last couple of years as noted by CT scan.  These densities would not also be expected to cause his underlying dyspnea.  

With respect to the Veteran's dyspnea, this issue was considered multifactorial.  The examiner agreed with the September 2008 examiner and determined that the Veteran's amount of pulmonary dysfunction should not be related to his degree of dyspnea.  The Veteran did have some pulmonary hypertension and right ventricular hypertrophy, which would indicate that the Veteran may have some issues with nocturnal desaturation such as might be caused by obstructive sleep apnea, which would be common in an overweight patient.  The examiner did not see any definite underlying coronary artery disease or cardiac major issues.  It was also observed that the Veteran was not anemic and had normal kidney functions so these issues would not be the cause of his dyspnea.  Nevertheless, the Veteran had a history of motor vehicle accidents and diabetes with maybe mild peripheral neuropathy and whether this might contribute to his restrictive component was not clear, but it would seem from the record that it would be a minor one.  The examiner concluded that deconditioning was probably the most responsible for the Veteran's exercise dyspnea. 

In addition, the Veteran dyspnea could also be contributed to his anxiety and depression.  Based on medical literature, it was shown that anxiety, anger, pain and depression may be associated with dyspnea intensity out of proportion to the physiologic impairment.  Therefore, it was possible that when the Veteran got anxiety, his breathing increased.  On the other hand, the examiner agreed that the Veteran's general medical condition and all the problems that he had certainly could add to his anxiety and depression.  

The examiner concluded that the Veteran did not have a diagnosis of sarcoidosis at this time.  In looking at diagnostic criteria in Up-to-date 2011, sarcoidosis was a diagnosis of exclusion.  The etiology was suggested if one had bilateral hilar adenopathy on chest x-ray, bilateral pulmonary opacities, skin, joint, and/or eye symptoms as well as a biopsy that clearly showed noncaseating granulomas.  The additional testing that the Veteran had are only adjuncts to help support the possibility of sarcoidosis.  His bronchoalveolar lavage specimen did show mild elevation, but the Veteran did not have a lymphocytosis on the alveolar lavage where that was defined as 16 percent and the Veteran only had 12 percent.  The Veteran's ACE level was normal and that would frequently be elevated with sarcoidosis.  Further, the Veteran's biopsy was not consistent with sarcoidosis.  There were some areas of chronic inflammation, but there was nothing to define a definite noncaseating granuloma and the pathologist made that point clearly on the biopsy report.  The examiner provided that in reading through Up-to-date 2011, a diagnosis of sarcoidosis was indicated if CD4 to CD8 ratio was greater than 4, lymphocyte percentage in the alveolar lavage was greater than 16 percent, and a transbronchial biopsy demonstrated definite noncaseating granulomas associated with a 100 percent positive predictive value for distinguishing sarcoid from other interstitial lung disease.  The Veteran did not meet any of these criteria and, in turn, a diagnosis of sarcoidosis cannot be made.  It is possible that the Veteran had sarcoidosis that had not been diagnosed.  In order to make a diagnosis of sarcoidosis, the Veteran would need invasive testing with additional transbronchial biopsies or surgical intervention with biopsying of the mediastinal adenopathy to try to further find these noncaseating granulomas.  

However, most cases of sarcoid get better with time.  If the Veteran did have sarcoid, the restrictive defect and diffusion defect should not be this symptomatic with his dyspnea.  Again, the Veteran dyspnea was multifactorial and was due to the underlying mild restrictive component, but was not the major contributor as was emphasized by the September 2008 examiner.  The prior examiner was emphasizing that there were other entities, which might include underlying pulmonary hypertension, diastolic dysfunction that was common in obese patients with hypertension, possible sleep apnea and most likely the Veteran's severe deconditioning due to lack of exercise.  Certainly, his weight contributed to this difficulty with exercise and deconditioning.  

Finally, the Veteran's anxiety and depression do impact his dyspnea.  The examiner noted that both psychiatric examinations opined that the Veteran's underlying medical condition could make his anxiety and depression worse.  However, in this examiner's opinion, these medical conditions were not the sole reason for his psychiatric symptoms.  

In a May 2011 addendum by the same examiner who conducted the February 2011 psychiatric examination, the examiner opined that it was not possible to determine whether the onset of the Veteran's breathing difficulties reported in-service were cause by psychiatric reasons.  It was at least as likely as not that breathing difficulties reported in service have contributed to the development of an anxiety disorder.  The in-service medical evaluation board did not address anxiety or mental health issues, which may be due to the fact that the Veteran's development of anxiety and panic associated with breathing difficulties that began in-service developed after discharge or the Veteran did not report anxiety symptoms while in service as he did not recognize these to be anxiety at the time or was fearful of negative consequences if he noted mental health problems.  

In a subsequent June 2011 addendum, the examiner observed that service treatment records in July 1986 and January 1988 indicated that the Veteran reported shortness of breath.  He has been documented to have restrictive lung disease, but the April 2011 opinion provided that the severity of the restrictive lung disease was not sufficient to explain reported dyspnea.  The Veteran reported significant symptoms of anxiety about his dyspnea during the February 2011 examination.  Further, the April 2011 examiner noted that anxiety may aggravate dyspnea.  Whether the Veteran's anxiety began in service is unclear as there were no in-service records that mention anxiety.  However, given the Veteran's statements that his anxiety began prior to discharge and the current severity of the reported anxiety about his breathing problems, the examiner opined that that it seemed at least as likely as not that the Veteran's currently assessed anxiety was related to self-reported anxiety that began in service.  No further rationale was provided. 

The Board observes that the Veteran has a very complicated medical history with respect to his breathing difficulties, specifically described by the Veteran as shortness of breath, and numerous diagnoses have been considered including, restrictive lung disease, COPD, mediastinal adenopathy and dyspnea.  Regardless of diagnosis, after reviewing the totality of the evidence, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for the Veteran's respiratory disorder is warranted.  Service treatment records clearly documented complaints of shortness of breath.  Moreover, a month after his discharge from active duty service, the Veteran filed a claim for breathing difficulties.  Further, the Veteran has consistently reported that he continued to experience shortness of breath since service, which is supported by the other evidence of record.  The Veteran is competent to report a continuity of symptoms since service and there is no reason to doubt his credibility especially given that he filed a claim the month following discharge and underwent a complete pulmonary work-up shortly thereafter in 1990.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Moreover, the September 2008 and April 2011 VA examiners while clearly finding that the Veteran's respiratory symptoms were multifactorial still attributed these symptoms in part to service-connected factors, including his service-connected musculoskeletal disabilities and his now service-connected anxiety disorder.  Again, service connection may also be granted for disabilities proximately due to or aggravated by service-connected disabilities.  In the instant case, the medical evidence of record does show that at least part of the Veteran's respiratory symptoms have been attributed to deconditioning, musculoskeletal problems and anxiety symptoms.  It appears that in acknowledging that the Veteran's symptoms are multifactorial, the examiners have indicated that there was no clear way to distinguish which factors were causing which of the Veteran's current symptoms.  Importantly, the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet.App. 136, 140 (1996).  Thus, the Board must determine that service connection should be granted for all of the Veteran's respiratory symptoms.  

The Board acknowledges the Veteran's belief that he has sarcoidosis.  However, there are two VA medical opinions, which have been done with the express purpose of determining whether the Veteran has sarcoidosis, that have determined that he does not have sarcoidosis.  Moreover, the VA treatment records that indicated a history of sarcoidosis were based on the Veteran's own history and not on a complete review of the objective evidence as done by the VA medical examiners.  Given the Veteran's lack of competency to diagnose sarcoidosis, the Board must determine that these opinions have a higher probative value than the Veteran's assertions.  Nevertheless, as the Board has determined that all respiratory symptoms are of a service-connected origin, this decision still represents a full grant of the benefits sought on appeal.  

Therefore, given that there were documented incidents of shortness of breath in service, lay and objective evidence of pertinent symptomatology since service, and VA medical opinions, which indicate that the Veteran has current residual symptoms/disabilities related to service-connected factors, the Board must conclude that service connection for restrictive lung disease with dyspnea and other respiratory symptoms is warranted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in January 2008, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Service connection for restrictive lung disease with dyspnea and other respiratory symptoms is granted.  




____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


